Citation Nr: 0707244	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2003 that 
determined that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for pes planus.

In March 2007, a Deputy Vice Chairman granted the veteran's 
motion to advance the case on the docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

In a final March 1963 decision, the RO denied service 
connection for pes planus and arthritis on the basis that the 
veteran had had pes planus on entrance into service and that 
there was no superimposed injury during service; service 
connection by way of aggravation was denied and there was no 
diagnosis of arthritis during service.    

First, VCAA notice is deficient as to the new and material 
claim.  In a recent case, the Court held that VCAA notice 
under 38 U.S.C.A. § 5103a (2005) applies to claims to reopen 
based on submission of new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Under Kent, VA must 
notify the veteran of what constitutes "material" evidence in 
the context of his particular claim to reopen.  Id. VA should 
tell the veteran the basis for the previous denial and what 
the evidence must show in order to reopen his particular 
claim.  Additionally, VA must notify the veteran of the 
meaning of "new" evidence.  Id.  In the May 2003 VCAA notice 
letter, the requirements of Kent were not met.  

Second, potentially relevant records have also been 
identified by the veteran and must be obtained on remand, as 
set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice letter, with respect to petition to 
reopen a claim for service connection for 
pes planus.  This notice should include 
the proper standard for new and material 
evidence (for claims filed after August 
29, 2001) and an explanation of what the 
evidence must show to reopen this 
veteran's claim, as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). Again, 
VA must tell the veteran the basis for the 
previous denial and what the evidence must 
show in order to reopen his particular 
claim.  

The letter should also notify the veteran 
of the information and evidence that he 
must provide; the information and evidence 
VA will seek to obtain for him; and 
request that he submit any pertinent 
evidence in his possession.  

2.  Make arrangements to obtain the 
following records for the veteran's pes 
planus:  from Dr. F.L. Lovings, dated in 
1962; from John Hays, M.D., dated since 
1965; from the VA Outpatient Clinic in 
Lubbock, Texas, dated from 1955 to 1959, 
in 1981, and from 2003 forward; and from 
the VA Medical Center in Amarillo, Texas, 
dated from 2003 forward.

3.  Obtain the administrative and medical 
records relating to the veteran's Social 
Security Administration disability claim 
in 1977 and associate them with the claims 
file.

4.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


